United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       April 9, 2003
                        ___________________
                                                             Charles R. Fulbruge III
                             No. 02-31169                            Clerk
                           Summary Calendar
                         ___________________

                           IRMA J. JOHNSON,

                                                   Plaintiff-Appellant,

                                 versus

                       SEARS ROEBUCK & COMPANY,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                             01-CV-2714
_________________________________________________________________

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Irma   Johnson   appeals   the   summary   judgment   awarded    Sears

Roebuck & Company against her employment discrimination claim

(employee's religious practice) under Title VII, 42 U.S.C. § 2000e

et seq., and the denial of her motion for sanctions, pursuant to

FED. R. CIV. P. 37(a)(4)(A), for Sears’ conduct regarding discovery.

     A summary judgment is reviewed de novo. E.g. Weber v. Roadway

Express, Inc., 199 F.3d 270, 272 (5th Cir. 2000).                 “Summary

judgment shall be entered in favor of the moving party, if the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
record, taken as a whole, shows that there is no genuine issue as

to any material fact and that the moving party is entitled to

judgment as a matter of law.”   Id.   The denial of Rule 37 sanctions

is reviewed only for abuse of discretion.    E.g., Tollett v. City of

Kemah, 285 F.3d 357, 363 (5th Cir.), cert. denied, 123 S. Ct. 105

(2002).

     Johnson was not hired as a stocker by Sears because of her

refusal, based on her religious beliefs, to wear pants.          The

district court held that Sears could not reasonably accommodate

Johnson’s beliefs without undue hardship on its business.     See 42

U.S.C. § 2000e(j).   Having reviewed the record and the parties’

briefs, the summary judgment was properly granted, essentially for

the reasons stated by the district court.

     The district court did not abuse its discretion in denying

Johnson’s Rule 37 (a)(4)(A) sanctions motion.

                                                         AFFIRMED




                                  2